*403DECISION.
The deficiency should be computed in accordance with the foregoing findings of fact by allowing as deductions (1) exhaustion upon the March 1,1913, valuation of the leasehold; and (2) wear and tear and obsolescence upon the building, based upon the termination of its useful economic life on December 31,1934. The basis to be used is the depreciated cost or March 1, 1913, value of the building, used by the Commissioner as the basis in computing the deficiency, which basis was not questioned upon this appeal. Final determination will be settled on 15 days’ notice, under Rule 50.